Judgment of the Supreme Court, Kings County, rendered June 29, 1970, which resentenced defendant nunc pro tunc as of January 17, 1962 to a term of imprisonment of from 3 to 10 years, affirmed. The question whether defendant’s maximum release date has been improperly extended by the Department of Correctional Services cannot be raised on this appeal from the judgment of conviction. If the Department of Correctional Services has miscalculated defendant’s jail term, his proper remedy would be an article 78 proceeding directed to that department. We have examined defendant’s other contention and find it to be without merit. Accordingly, the judgment of conviction should be affirmed. Hopkins, Acting P. J., Martuscello, Christ, Brennan and Benjamin, JJ., concur.